

116 HR 5154 IH: Geothermal Energy Opportunity Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5154IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Horsford (for himself, Mr. Higgins of New York, Ms. Sánchez, Mr. Suozzi, Mr. Beyer, Mr. Panetta, Ms. DelBene, Mr. Blumenauer, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include geothermal energy in the 30 percent energy
			 credit.
	
 1.Short titleThis Act may be cited as the Geothermal Energy Opportunity Act of 2019 or the GEO Act of 2019. 2.Inclusion of geothermal in 30 percent energy credit (a)In generalSection 48(a)(2)(A)(i)(II) of the Internal Revenue Code of 1986 are each amended by striking paragraph (3)(A)(i) and inserting clause (i) or (iii) of paragraph (3)(A).
 (b)PhaseoutSection 48(a) of such Code is amended by adding at the end the following new paragraph:  (8)Phaseout for geothermal (A)In generalSubject to subparagraph (B), in the case of any energy property described in paragraph (3)(A)(iii) the construction of which begins before January 1, 2027, the energy percentage determined under paragraph (2) shall be equal to—
 (i)in the case of any property the construction of which begins after December 31, 2024, and before January 1, 2026, 26 percent, and
 (ii)in the case of any property the construction of which begins after December 31, 2025, and before January 1, 2027, 22 percent.
 (B)Placed in service deadlineIn the case of any energy property described in paragraph (3)(A)(iii) the construction of which begins before January 1, 2027, and which is not placed in service before January 1, 2029, the energy percentage determined under paragraph (2) shall be equal to 10 percent..
 (c)Effective dateThe amendments made by this section shall apply to periods after December 31, 2019, under rules similar to the rules of section 48(m) as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990.
			